Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 17/697,192 received March 17, 2022. Claims 1-2 and 27 are amended, and claims 3-26 and 28-30 are left as original. 
Note: Claim 2 was not indicated as “currently amended”, but since the claim has amendment markings, in the interest of compact prosecution claim 2 is considered as “currently amended”. Please indicate “previously presented” for claim 2 in any subsequent submissions of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Petrella U.S. PGPub 2020/0144957 A1 (hereinafter Petrella) in view of Heilman et al. U.S. PGPub 2021/0028646 A1 (hereinafter Heilman) and Smith et al. U.S. PGPub 2013/0187464 A1 (hereinafter Smith).
Regarding Claim 1, Petrella teaches an all-electric, battery powered mobile power unit (Petrella, Fig. 6A; Para. [0008] – [0009]), comprising a DC electrical energy source (Petrella, Fig. 6A, Elements 90, 92 and 94; Para. [0037], Lines 1-4, and Fig. 4, Elements 68-76; Para. [0035], Lines 1-10), a power conversion system coupled to the DC electrical energy source (Petrella, Fig. 4, Element 12, “Controller”; Para. [0034], Lines 1-12. Petrella does not explicitly teach the controller converts power, but it is obvious from the disclosure that some type of power conversion is taking place due to the ability to provide AC or DC power based on the power requirements of the load.), and an electronic controller configured to control operation of the power conversion system to produce a user-selected voltage (Petrella, Fig. 5, Element 84, “Output Controller”; Para. [0034], Lines 6-12 and Para. [0036], Lines 17-28. Where the type and amount of voltage output by the modular power system is determined by the user connecting the desired load device to the output port connection of the modular power system, and the controller determining and selecting the proper output for the specific load that is connected.), but is silent to the details of the power conversion.
Heilman, however, teaches wherein the power conversion system includes a plurality of inverter stages and does not include a transformer (Heilman, Fig. 7, Elements 714a-714b; Para. [0104], Lines 1-10. Although Heilman does also teach transformer type outputs, the inverter outputs 714a-714b do not include a transformer.) and output ranging from 100 VAC up to 500 VAC (Heilman, Para. [0104], Lines 10-12). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the details of the power conversion of the modular power system, Petrella would inherently incorporate some type of conventional power conversion circuitry commonly understood in the art.  The power outputs taught by Heilman, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltage methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Heilman, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
The combined teaching of the Petrella and Heilman references discloses the claimed invention as stated above, but is silent regarding phase configuration.
Smith, however, teaches a user-selected phase configuration (Smith, Para. [0008], Lines 5-12).
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output phases, Petrella would inherently incorporate some type of conventional output phases commonly understood in the art.  The output phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output phase methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 2, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Petrella teaches wherein the power conversion system comprises a high voltage DC/DC converter electrically coupled to the DC electrical energy source and the inverter electrically coupled to the high voltage DC/DC converter (Petrella, Fig. 4, Element 12, “Controller”; Para. [0034], Lines 1-12, i.e. provides power for any AC or DC load), but the combination is silent as to the details of the voltage conversion.
Heilman, however, teaches wherein the power conversion system comprises a high voltage DC/DC converter electrically coupled to the DC electrical energy source and wherein the plurality of inverter stages (Heilman, Fig. 7, Elements 714a-714b; Para. [0104], Lines 1-10. Although Heilman does also teach transformer type outputs, the inverter outputs 714a-714b do not include a transformer.) electrically coupled to the high voltage DC/DC converter (Heilman, Para. [0074], Lines 4-15.  Although Heilman does not explicitly state the conversion of power is performed by a high voltage DC/DC converter, a person of ordinary skill in the art would understand the input of the battery power being 48VDC with the referenced example in paragraph [0073] of the inverter being toggled off, and the output to the load being up to 400 VDC would obviously require some type of high voltage DC to DC conversion; just not stated explicitly in the disclosure.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the details of the power conversion of the modular power system, Petrella would inherently incorporate some type of conventional power conversion circuitry commonly understood in the art.  The power outputs taught by Heilman, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltage methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Heilman, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
Regarding Claim 3, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Smith teaches wherein the user-selected phase configuration is selected from the group consisting of single-phase and 3-phase (Smith, Para. [0008], Lines 5-12). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output phases, Petrella would inherently incorporate some type of conventional output phases commonly understood in the art.  The output phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output phase methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 4, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Smith teaches wherein the user-selected voltage output and phase configuration is selected from the group consisting of 480 VAC 3-phase, 208 VAC 3-phase, and 240 VAC single-phase (Smith, Para. [0009], Lines 13-18, and Para. [0018], Lines 1-8).
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 5, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claims 4/1.  Furthermore Petrella teaches wherein when the user-selected voltage output and phase configuration comprises 480VAC 3-phase, the electronic controller is configured to control the high voltage DC/DC converter to operate as a boost converter in which a primary battery voltage from the DC electrical energy source is increased to a secondary voltage, and control the plurality of inverter stages to phase shift the outputs of the plurality of inverter stages to be 120 degrees apart (Petrella, Fig. 5, Element 84, “Output Controller”; Para. [0034], Lines 6-12 and Para. [0036], Lines 17-28. Where the type and amount of voltage output by the modular power system is determined by the user connecting the desired load device to the output port connection of the modular power system, and the controller determining and selecting the proper output for the specific load that is connected.), but is silent regarding a specific output voltage value. 
Smith, however, teaches voltage output and phase configuration comprises 480VAC 3-phase (Smith, Para. [0009], Lines 13-18, and Para. [0018], Lines 1-8, and a person of ordinary skill in the art would understand the outputs of the plurality of inverter stages to be 120 degrees apart.).
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 23, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Heilman teaches wherein the user-selected voltage output comprises any chosen voltage between 100 VAC and 500 VAC (Heilman, Para. [0104], Lines 10-12). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the details of the power conversion of the modular power system, Petrella would inherently incorporate some type of conventional power conversion circuitry commonly understood in the art.  The power outputs taught by Heilman, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltage methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Heilman, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 24, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Smith teaches wherein the DC electrical energy source comprises at least 600kWh of energy storage (Smith, Para. [0009], Lines 15-18). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 25, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Smith teaches wherein the DC electrical energy source comprises at least 500kWh of energy storage (Smith, Para. [0009], Lines 15-18). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 26, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 1.  Furthermore Smith teaches wherein the DC electrical energy source comprises at least 750kWh of energy storage (Smith, Para. [0009], Lines 15-18). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
Regarding Claim 27, Petrella teaches a method of delivering a user-selected voltage output with an all-electric, battery powered industrial mobile power unit (Petrella, Fig. 6A; Para. [0008] – [0009]), comprising the steps of receiving a desired voltage output (Petrella, Para. [0033], Lines 3-5) from a user, controlling operation of a power conversion system (Petrella, Fig. 4, Element 12, “Controller”; Para. [0034], Lines 1-12) of the mobile power unit with an electronic controller of the mobile power unit to produce the desired voltage output (Petrella, Fig. 5, Element 84, “Output Controller”; Para. [0034], Lines 6-12 and Para. [0036], Lines 17-28. Where the type and amount of voltage output by the modular power system is determined by the user connecting the desired load device to the output port connection of the modular power system, and the controller determining and selecting the proper output for the specific load that is connected.) , but is silent to the details of the output power range from 100VAC up to 500VAC.
Heilman, however, teaches controlling operation of a power conversion system to a voltage output ranging from 100V AC up to 500V AC (Heilman, Para. [0104], Lines 10-12) without using a transformer (Heilman, Fig. 7, Elements 714a-714b; Para. [0104], Lines 1-10. Although Heilman does also teach transformer type outputs, the inverter outputs 714a-714b do not include a transformer.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the details of the power conversion of the modular power system, Petrella would inherently incorporate some type of conventional power conversion circuitry commonly understood in the art.  The power outputs taught by Heilman, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltage methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Heilman, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
The combined teaching of the Petrella and Heilman references discloses the claimed invention as stated above, but is silent regarding phase configuration.
Smith, however, teaches a desired phase configuration (Smith, Para. [0008], Lines 5-12). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output phases, Petrella would inherently incorporate some type of conventional output phases commonly understood in the art.  The output phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output phase methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
Regarding Claim 28, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 27.  Furthermore Petrella teaches wherein controlling operation of the power conversion system further comprises controlling operation of a high voltage DC/DC converter and a plurality of inverter stages of the mobile power unit with the electronic controller (Petrella, Fig. 4, Element 12, “Controller”; Para. [0034], Lines 1-12, i.e. provides power for any AC or DC load), and Heilman teaches wherein controlling operation of the power conversion system further comprises controlling operation of a high voltage DC/DC converter (Heilman, Para. [0074], Lines 4-15.  Although Heilman does not explicitly state the conversion of power is performed by a high voltage DC/DC converter, a person of ordinary skill in the art would understand the input of the battery power being 48VDC with the referenced example in paragraph [0073] of the inverter being toggled off, and the output to the load being up to 400 VDC would obviously require some type of high voltage DC to DC conversion; just not stated explicitly in the disclosure.) and a plurality of inverter stages (Heilman, Fig. 7, Elements 714a-714b; Para. [0104], Lines 1-10. Although Heilman does also teach transformer type outputs, the inverter outputs 714a-714b do not include a transformer.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the details of the power conversion of the modular power system, Petrella would inherently incorporate some type of conventional power conversion circuitry commonly understood in the art.  The power outputs taught by Heilman, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltage methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Heilman, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
Regarding Claim 29, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 27.  Furthermore Smith teaches wherein the desired voltage output and phase configuration is selected from the group consisting of 480VAC 3-phase, 208VAC 3-phase, and 240VAC single-phase (Smith, Para. [0009], Lines 13-18, and Para. [0018], Lines 1-8).
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 30, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claim 27.  Furthermore Heilman teaches wherein the desired voltage output is between 100 VAC and 500VAC (Heilman, Para. [0104], Lines 10-12). 
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the details of the power conversion of the modular power system, Petrella would inherently incorporate some type of conventional power conversion circuitry commonly understood in the art.  The power outputs taught by Heilman, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltage methods utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Heilman, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Petrella U.S. PGPub 2020/0144957 A1 (hereinafter Petrella) in view of Heilman et al. U.S. PGPub 2021/0028646 A1 (hereinafter Heilman) and Smith et al. U.S. PGPub 2013/0187464 A1 (hereinafter Smith) as applied to claims 5/4/1 above, and further in view of Paice U.S. Patent 5,148,357 (hereinafter Paice).
Regarding Claim 7, The combined teaching of references Petrella, Heilman and Smith discloses the claimed invention as stated above in claims 5/4/1, but does not teach the conversion details of DC to three phase.  
Paice, however, teaches wherein a neutral line corresponding to a first output of a first of the plurality of inverter stages is in phase with a line L1 corresponding to a second output of a second of the plurality of inverter stages, a line L2 corresponding to a third output of a third of the plurality of inverter stages is phase shifted by 120 degrees from the line L1, and a line L3 corresponding to a fourth output of a fourth of the plurality of inverter stages is phase shifted by 120 degrees from the line L2 (Paice, Col 1, Lines 5-7 and Fig. 5, Col. 2, Line 57 through Col. 3, Line 46).
Petrella as modified by Heilman, Smith discloses the claimed invention except for the details of the type and wiring of the inverter stages.  It would have been obvious to one having ordinary skill in the art to incorporate the converter type explicitly taught in Paice for the DC to AC static conversion since it was known in the art that this type of converter clearly offers superior characteristics. 
Regarding Claim 8, The combined teaching of references Petrella, Heilman, Smith and Paice discloses the claimed invention as stated above in claims 7/5/4/1.  Furthermore, Smith teaches wherein the electronic controller is configured to provide the 480 VAC 3-phase output to only a subset of electrical connections on an interface panel of the mobile power unit (Smith, Para. [0009], Lines 13-18, and Para. [0018], Lines 1-8).
It would have been obvious to a person having ordinary skill in the art to understand that although Petrella is silent as to the actual range of output voltages and phases, Petrella would inherently incorporate some type of conventional output voltages/phases commonly understood in the art.  The output voltages/phases taught by Smith, for providing the proper power for a variety of industrial applications, teaches one of the many conventional output voltages and phases utilized in the art for providing industrial level power at remote locations.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Smith, to provide proper power for a variety of industrial applications within the scalable, modular, mobile power system of Petrella. 
Regarding Claim 9, The combined teaching of references Petrella, Heilman, Smith and Paice discloses the claimed invention as stated above in claims 8/7/5/4/1.  Furthermore, Smith teaches wherein the electronic controller is configured to provide the 480VAC 3-phase output to only one or more tapered nose cam lock connectors or one or more threaded fastener style connectors on the interface panel of the mobile power unit (Smith, Para. [0009], Lines 13-18, and Para. [0018], Lines 1-8).
Petrella as modified by Heilman, Smith and Paice discloses the claimed invention except for the details of the routing of power to specific connectors.  It would have been obvious to one having ordinary skill in the art to provide specific output power to specific output connectors where dictated by the industrial power need since it was known in the art that specific industrial power needs are typically standardized in the voltage level, phase and connector type. 
Regarding Claim 10, The combined teaching of references Petrella, Heilman, Smith and Paice discloses the claimed invention as stated above in claims 9/8/7/5/4/1.  Furthermore, Smith teaches wherein the electronic controller is configured to trigger circuit breakers associated with duplex connectors or CS6365 connectors on the interface panel of the mobile power unit to prevent the 480VAC 3-phase output from reaching the duplex connectors or CS6365 connectors (Smith, Para. [0009], Lines 13-18, and Para. [0018], Lines 1-8).
Petrella as modified by Heilman, Smith and Paice discloses the claimed invention except for the details of the routing of power to specific connectors.  It would have been obvious to one having ordinary skill in the art to provide specific output power to specific output connectors where dictated by the industrial power need since it was known in the art that specific industrial power needs are typically standardized in the voltage level, phase and connector type.
Allowable Subject Matter
Claims 6, 11-16 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reasons for Indicating Allowable Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6: Though the prior art discloses an all-electric battery powered mobile power unit with batteries as the energy source, and with converters and controllers to provide a variety of industrial level voltages, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of: 
wherein the primary battery voltage from the DC electrical energy source comprises 300-450 VDC and the secondary voltage comprises 800VDC.
Regarding Claim 11: Though the prior art discloses an all-electric battery powered mobile power unit with batteries as the energy source, and with converters and controllers to provide a variety of industrial level voltages, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of: 
wherein when the user-selected voltage output and phase configuration comprises 208VAC 3-phase, the electronic controller is configured to control the high voltage DC/DC converter to operate as a pass-through, in which a primary battery voltage from the DC electrical energy source is provided as a secondary voltage, and control the plurality of inverter stages to phase shift the outputs of the plurality of inverter stages to be 120 degrees apart.
Regarding Claims 12-16: Claims 12-16 would be allowable for the same reasoning as above due to their dependency on objected to claim 11. 
Regarding Claim 17: Though the prior art discloses an all-electric battery powered mobile power unit with batteries as the energy source, and with converters and controllers to provide a variety of industrial level voltages, it fails to teach or suggest the aforementioned limitations of claim 17, and further including the combination of: 
wherein when the user-selected voltage output and phase configuration comprises 240VAC single-phase, the electronic controller is configured to control the high voltage DC/DC converter to operate as a pass-through, in which a primary battery voltage from the DC electrical energy source is provided as a secondary voltage, and control the plurality of inverter stages to phase shift first and second outputs of the plurality of inverter stages to be 180 degrees apart. 
Regarding Claims 18-22: Claims 18-22 would be allowable for the same reasoning as above due to their dependency on objected to claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stach U.S. PGPub 2019/0013766 teaches an all-electric mobile power unit.
Haun et al. U.S. Patent 7,795,837 teaches an all-electric mobile power unit.
Muchow et al. U.S. PGPub 2009/0079161 teaches a renewable energy trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859